                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Curtis Lamar King,                    )
                                      )
                          Plaintiff,  )
                                      )            Civil Action No. 0:18-2856-BHH
v.                                    )
                                      )
Warden Aurthur Burton; Brian          )                           ORDER
Sterling; Manthot,                    )
                                      )
                          Defendants. )
________________________________)

       This matter is before the Court upon Plaintiff Curtis Lamar King’s pro se complaint

and motion for preliminary injunction.     In accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States

Magistrate Judge for initial review.

       On March 5, 2019, Magistrate Judge Paige J. Gossett filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court deny

Plaintiff’s motion for a preliminary injunction without prejudice to seek the relief requested

in a separate lawsuit. In so recommending, the Magistrate Judge explained that the relief

Plaintiff seeks in his motion for preliminary injunction does not relate to the claims Plaintiff

asserts in his amended complaint. Attached to the Report was a notice advising Plaintiff

of his right to file written objections to the Report within fourteen days of being served with

a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, the Court has reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge for clear error. After review, the Court finds no

clear error and agrees with the Magistrate Judge’s findings and recommendation.

Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF No.

27) and denies Plaintiff’s motion for preliminary injunction (ECF No. 2).

       IT IS SO ORDERED.

                                                            /s/Bruce H. Hendricks
                                                            Bruce Howe Hendricks
                                                            United States District Judge

May 7, 2019
Charleston, South Carolina




                                                2
